Citation Nr: 1418468	
Decision Date: 04/25/14    Archive Date: 05/02/14

DOCKET NO.  12-27 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Prior to November 1, 2012, entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).

2.  Beginning November 1, 2012, entitlement to a TDIU.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from April 1968 to April 1971.  He died in November 2013, and the appellant is his surviving widow. 

Prior to the Veteran's death, he had appealed to the Board of Veterans' Appeals (Board) a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which, in part, denied a TDIU.  Jurisdiction of the case has since been transferred to the RO in Fort Harrison, Montana.

In January 2014, the RO granted the request of the appellant, as the surviving spouse of the Veteran, to be substituted as the claimant in this matter to complete the processing of the deceased Veteran's claim.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C.A. § 5121A (West Supp. 2010), substitution in case of death of a claimant who dies on or after October 10, 2008); see also 76 Fed. Reg. 8,666 -01 (Feb. 15, 2011) (Proposed Rule).

Since the claim was last adjudicated in October 2012, additional evidence has been associated with the claims file.  Although this evidence has not been reviewed by the agency of original jurisdiction (AOJ), the appellant's representative included a written waiver of this procedural right in March 2014.  38 C.F.R. §§ 19.37, 20.1304 (2013).  Thus, the Board will consider the newly submitted evidence in the first instance.

The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.

The issue of a TDIU beginning November 1, 2012 is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

Prior to November 1, 2012, the Veteran met the minimum criteria for schedular TDIU and was unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.  


CONCLUSION OF LAW

Prior to November 1, 2012, the criteria for a TDIU for have been met.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 3.1000, 4.16, 4.19 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION


Duties to Notify and Assist 

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  This law eliminated the concept of a well-grounded claim, redefined the obligations of VA with respect to the duty to assist, and imposed on VA certain notification requirements.  Without deciding whether the notice and development requirements of VCAA have been satisfied in the present case, it is the Board's conclusion that the VCAA does not preclude the Board from adjudicating the appellant's claim.  This is so because the Board is taking action favorable to the appellant on the issue in appellate status and a decision at this point poses no risk of prejudice to the appellant.  See e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total (100 percent), when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2013). 

Prior to November 1, 2012, the Veteran was service-connected for Parkinson's disease, evaluated as 30 percent disabling; peripheral neuropathy of the right upper extremity, evaluated as 30 percent disabling; peripheral neuropathy of the left upper extremity, evaluated as 20 percent disabling; peripheral neuropathy of the left lower extremity, evaluated as 20 percent disabling; peripheral neuropathy of the right lower extremity, evaluated as 20 percent disabling; and type II diabetes mellitus, evaluated as 40 percent disabling.  Thus, the minimum percentage requirements for a TDIU under 38 C.F.R. § 4.16(a) were met.  However, meeting the minimum percentage requirements, alone, does not provide a sufficient basis for the award of a TDIU; as indicated above, whether the Veteran is actually unemployable due to a service-connected disability must also be considered. 

The central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2013). 

The pertinent evidence includes a September 2010 application for TDIU in which the Veteran indicated that he last worked in November 2009 as a mechanic, a position he had held since December 1980.  

An October 2010 VA diabetes mellitus examination report showed that due to his type II diabetes mellitus the Veteran was unemployable for physical type labor or driving position but that he would be employable for sedentary work.  An October 2010 peripheral neuropathy examination report noted that his bilateral upper and lower extremity peripheral neuropathy would affect to some extent both physical and sedentary employment.  A November 2010 VA genitourinary examination report showed that his erectile dysfunction would not have a significant effect on his occupation.  Subsequently, a July 2012 diabetes mellitus examination report noted that the Veteran was able to perform sedentary tasks associated with employability, including the ability to sit, stand, hold, lift, carry, drive, or operate machinery.  He was able to walk limited distances and could stand for short periods of time.  His ability to bend was minimal due to severe obesity, and he had no difficulties to communicate, remember, and follow instructions.  A July 2012 PTSD examination report found that his psychiatric symptoms were not of such severity as to prevent all types of employment.  While he had occasional problems with concentration necessitating detailed written instructions, he was intellectually capable and able to understand and remember simple directions.  His work pace was reduced, he was able to complete simple tasks in a timely matter without a great deal of supervision, and he was easily distracted and would do best at work requiring brief and superficial contact with others to minimize distractions.  Stress tolerance was reduced, but insight, abstract reasoning, and judgment were not problematic.  The Veteran attributed most of his work limitations to physical rather than mental issues.  A July 2012 eye examination report noted that the Veteran's eye condition did not impact his ability to work.  Finally, an August 2012 examination report noted that the Veteran's Parkinson's disease did not impact his ability to work.  

The Board observes that while the Veteran was afforded multiple examinations for his various service-connected disabilities, he was never provided an examination to determine the effect of all of his disabilities as a whole on his ability to work.  While the weight of the medical evidence shows that the Veteran may have been able to perform sedentary work, his employment history demonstrated that he performed physical work as a mechanic.  Furthermore, assuming that the Veteran was suitable for sedentary employment, the October 2010 peripheral neuropathy examination report indicated that his disabilities would affect both physical and sedentary employment.  The Board concludes that evidence for and against the claim for a TDIU is at least in approximate balance.  Taking into consideration the impact of all of his service-connected disabilities with his employment history, the Board finds that the Veteran was unemployable.  In sum, the requirements for a TDIU are met for the period prior to November 1, 2012.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.310 (2013).


ORDER

Prior to November 1, 2012, entitlement to TDIU is allowed, subject to the regulations governing the award of monetary benefits.


REMAND

Beginning November 1, 2012, the Veteran's service-connected type II diabetes mellitus was reduced from 40 percent to 20 percent.  At that point, he was service-connected for Parkinson's disease, evaluated as 30 percent disabling; peripheral neuropathy of the right upper extremity, evaluated as 30 percent disabling; peripheral neuropathy of the left upper extremity, evaluated as 20 percent disabling; peripheral neuropathy of the left lower extremity, evaluated as 20 percent disabling; peripheral neuropathy of the right lower extremity, evaluated as 20 percent disabling; and type II diabetes mellitus, evaluated as 20 percent disabling.  Although his combined rating was 90 percent, he did not have one disability rated as 40 percent to meet the minimum percentage requirements for a TDIU under 38 C.F.R. § 4.16(a).  

However, VA regulations provide that if a veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a) (2013), rating boards should refer to the Director, Compensation and Pension Service for extra-schedular consideration all cases where the veteran is unable to secure or follow a substantially gainful occupation by reason of service- connected disability.  38 C.F.R. § 4.16(b) (2013).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b) (2013).

The United States Court of Appeals for Veterans Claims (Court) has held that a TDIU claim may not be denied without producing evidence, as distinguished from mere conjecture, that the Veteran's disability does not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  In Friscia, the Court specifically stated that VA has a duty to supplement the record by obtaining an examination which includes an opinion on what effect the Veteran's service-connected disability has on the ability to work.  Friscia, at 297, citing 38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (2013); Beaty v. Brown, 6 Vet. App. 532, 537 (1994) and Obert v. Brown, 5 Vet. App. 30, 33 (1993).

The Board cannot assign an extraschedular evaluation in the first instance.  See Floyd v. Brown, 9 Vet. App. 88 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Instead, the Board must refer the appellant's claim to the Under Secretary for Benefits or Director of Compensation and Pension Service for this special consideration when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008).  Only after the Director has determined whether an extraschedular evaluation is warranted does the Board have jurisdiction to decide the merits of the extraschedular aspect of the claim.

Thus, the Board refers the appellant's claim to the Under Secretary for Benefits or Director of Compensation and Pension Service for an extra-schedular evaluation under 38 C.F.R. § 4.16(b) (2013).

Accordingly, the case is REMANDED for the following actions:

1. Refer the appellant's case to the Under Secretary for Benefits or Director of Compensation and Pension Service for consideration of whether beginning November 1, 2012, an extra-schedular rating is warranted for the Veteran's service-connected disabilities under 38 C.F.R. § 4.16(b).  The response from the Under Secretary for Benefits or the Director of Compensation and Pension Service must be included in the claims file.

2. Then, readjudicate the claim based upon the response from the Under Secretary for Benefits or the Director of Compensation and Pension Service.  If the determination remains less than fully favorable, the appellant and her representative must be furnished with a Supplemental Statement of the Case and given an opportunity to respond before this case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


